Title: From Thomas Jefferson to Thomas Mann Randolph, Jr., 14 July 1793
From: Jefferson, Thomas
To: Randolph, Thomas Mann, Jr.



Dear Sir
Philadelphia July 14. 1793.

I received yesterday your favor of the 4th. inst. and will immediately have Mr. Peyton’s name placed among the candidates for the superintendancy of the magazines at Columbia. It will be not amiss to observe however that if there be a keeper at present and he chuses to remain, he would not be deprived without evident ill conduct. As I observe that through the negligence of the posts my letters are sometimes long on the  way, I will take the present early moment to ask that the horse you have been so good as to procure for me may be sent on to George town the 1st. day of September, that is to say to leave Monticello that day. Either Jupiter or Tom Shackleford would I think be the best hand, to come with him. His route should be by Mr. Madison’s, Orange C.H. Porter’s mill, Stevensburg, Herring’s, Norman’s ford, Slate run church, Colchester, Georgetown; and his stages would be Mr. Madison’s, Herring’s, Colchester, and George Town putting up at Shuter’s tavern there. I will send off Tarquin so as to arrive there the same day to wit the 4th. to be exchanged by the riders, Tarquin to go on to Monticello, and the carriage horse come on here and have time to recruit for the journey back. Each messenger to be instructed to wait at George town till the other arrives, as accidents may happen on both sides, and it is indeed very possible that Tarquin may be able to go but short journies daily. Clarkson should furnish the messenger about 9. days expences, allowing liberal feeding for the horse. The expences at George town I will provide for from hence.—You will have heard, before you recieve this, of the massacre of about one half the inhabitants of Port au Prince, and the flight of the other half, who are arrived or about to arrive in the Chesapeake. A similar massacre has taken place in Martinique, and I think it cannot be doubted but that sooner or later all the whites will be expelled from all the West India islands. What is to take place in our Southern states will depend on the timely wisdom and liberality of their legislatures. Perhaps the measures they ought to begin to think of may be facilitated by having so near an asylum established. We have no news from the continent of Europe later than the beginning of May. We have reason to presume that French affairs are going on firmly. My best affections to my dear Martha. Present me also to the friends you may have with you, & beleive me to be my dear Sir with the sincerest attachment, and greatest impatience to be with you Your’s &c

Th: Jefferson

